Exhibit 10.2

AMENDMENT NO. 1 TO

REGISTRATION RIGHTS AGREEMENT

This Amendment No. 1 (“Amendment”) to that certain Registration Rights
Agreement, dated as of July 26, 2000 (“Agreement”), by and between ICO-Teledesic
Global (assumed by ICO Global Communications (Holdings) Limited) (“Company”) and
CDR-Satco, L.L.C. (“Holder”) is made as of the 22nd day of April, 2010
(“Effective Date”) (Company and Holder, each a “Party” and collectively, the
“Parties”). Capitalized terms used herein without definition shall have the
meanings given to such terms in the Agreement.

WHEREAS, the Agreement grants Holder the right to demand registration of shares
of the Company’s Class A Common Stock (“Registration Rights”).

WHEREAS, the Agreement expires July 26, 2010 (“Initial Expiration Date”).

WHEREAS, Holder has agreed to refrain from exercising its Registration Rights
before the Initial Expiration Date if the Company agrees to extend the term of
the Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

  1. Amendment to Section 19 Term. Section 19 of the Agreement is hereby amended
and restated in its entirety to read as follows:

“19. Term. This Agreement and the rights granted hereunder shall expire on the
twelfth anniversary of the date set forth in the preamble to this Agreement.”

 

  2. New Section 20. Section 20 of the Agreement is hereby added to read as
follows:

“20. Temporary Waiver of Certain Registration Rights. Holder agrees not to
exercise its registration rights under Section 2 before July 26, 2010.”

 

  3. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an originally executed
signature page or pages hereto, a counterpart signature page, or a photocopy or
electronically scanned copy thereof transmitted by telephone facsimile
transmission or electronic mail shall be as effective as delivery of a manually
signed counterpart of this Amendment.



--------------------------------------------------------------------------------

  4. Continuing Effect. With the exception of this Amendment, the remaining
provisions of the Agreement remain unchanged.

* * * *

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.

 

ICO Global Communications (Holdings) Limited     CDR-Satco, L.L.C.

/s/ John L. Flynn

   

/s/ David H. Wasserman

Name:    John L. Flynn     Name:   David H. Wasserman Title:   
Executive Vice President, General Counsel     Title:   Executive Vice President
   and Corporate Secretary      